In re Myers, Michael L.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. E, No. 502,871; to the Court of Appeal, First Circuit, No. 2003 CW 0859.
Granted. Relator complied with the instructions contained in the application form in Appendix 6 to Rule 8.0 of the Uniform Rules of the District Courts. Accordingly, the judgment of the trial court is vacated and the case remanded to the trial court to rule on the merits of relator’s request for pauper status.